DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
	Applicant’s new claims 56-58 of January 24, 2022, are acknowledged. 

Response to Arguments
	Applicant argues that the ‘932 patent and ‘513 patents were allowed for reasons the instant claims should be allowed.
	The examiner notes that the instant claims are product claims.  Further, the products claimed in the referenced patents are narrower products than that presently claimed and the referenced patents are method claims that include a claimed product.  The ‘932 patent requires in independent claim 1: suspended progesterone, a medium chain oil comprising medium chain fatty acid esters of glycerol, PEG, or propylene glycol, or mixtures, wherein the entire amount if estradiol and progesterone are present in the oil.  Thus, there are a number of limitations of the compositions claimed in the ‘932 method claims that are not presently claimed.  The claims of the ‘513 patent are directed to a use of a substantially narrower product, including a solubilizing agent consisting of about 196 mg of mono and di-glycerides of caprylic and capric acid; and about 3 mg of at least one of lauroyl macrogol-32 glycerides EP, lauroyl poyoxyl-32 glycerides NF, or lauroyl polyoxyglyerides.  Additionally, the method includes a capsule form.  The examiner notes that the instant claims are not method claims and they include broader products than those allowed in the referenced patents.
It is clear from Chen that a main point to the disclosed invention is a composition comprising estradiol, progesterone, glyceryl caprylate/caprate, and Gelucire 44/14 in a form that includes suspended micronized progesterone and solubilized estradiol, wherein the release rates of both agents and the overall composition can be tuned with precision.  There is no reason to believe that a POSA would not be able to optimize the concentration to arrive at an optimized pharmacokinetic parameter in view of the teachings cited therein.
	  Further, contrary to Applicant’s arguments, Chen teaches a release profile that include immediate release, delayed release, pulsatile release, and targeted release.  Further, the first and second fractions may or may not have different release profiles. See par. 13.  The trend is clear that a solubilized fraction will release more rapidly as a suspended fraction will release more slowly.  
	Even further, the examples in the instant Specification include micronized progesterone, estradiol, Capmul MCM, and gelucire 44/14.  These components are each particularly preferred.  Chen teaches 1 mg estradiol in Example 41 and 30 mg progesterone in Example 43.  Chen also teaches using 0.5 to 2.0 mg estradiol in a composition comprising 25 mg to 150 mg progesterone (par. 366).  
	As such and for the reasons set forth below, the rejection of record over the claimed products are maintained.  An allegation of unexpected results has not been made and the double patenting rejections are held in abeyance, as requested.
With regard to new claims 56-58, Chen teaches the following in paragraph 217:
The invention enables facile modulation of the pharmacokinetic/pharmacodynamic profile of an active agent because of the high degree of control provided over the timing and rate of drug release. If a rapid onset or a large initial loading dose of the active agent is desired, immediate release of active agent can be accomplished by solubilizing the majority of the active agent in the vehicle and/or providing rapid dissolution of suspended particles to obtain a shorter T.sub.max (the time from dosing to reach the highest blood concentration of the active agent) and higher C.sub.max (the maximum blood concentration of the active agent; the concentration at T.sub.max). In this way, a release profile is obtained that involves both rapid onset and rapid apparent elimination. 

Arriving at a claimed release profile appears to be optimizable through nothing more than routine experimentation in view of the cited prior art.  Chen teaches a composition comprising estradiol, progesterone, glyceryl caprylate/caprate, and Gelucire 44/14 in a form that includes suspended micronized progesterone and solubilized estradiol, wherein the release rates of both agents and the overall composition can be tuned with precision.  It is not clear why the specific properties of administering a composition to provide specific pharmacokinetic parameters is patentably distinguishing of the instantly claimed products.

Status of the claims
	Claims 37-41, 43-48, 50-54, and 56-58 are pending and examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 37-41, 43-48, 50-54, and 56-58 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al., (US2003/0077297).
	Chen teaches compositions comprising a first active agent that is solubilized and suspended in a comprising a vehicle surfactant and an additional second active agent (prior art claims 1-2).  The solid particles can be powder and granules, which the examiner interprets to include micronized- per the examples in the Specification that discuss micronized progesterone (prior art claims 8 and 14, and Example 38).  The active agents include sex hormones, and more specifically estrogens and progestins.  Even further, the active agents include estradiol and progesterone (prior art claims 56 and 58).  Pharmaceutical suspension formulations were prepared containing progesterone and estradiol (par. 360).  Solubilized estradiol was used in Example 41 (par. 362).  The additional active agent (i.e., the second active agent) can be partially or fully solubilized in the vehicle (prior art claim 3).  Additionally, a particularly preferred lipophilic surfactant includes glyceryl caprate/caprylate Capmul.RTM (par.’s 147 and 371).  This includes fatty acid esters of glycerol, which are predominantly C6-C12 fatty acids.  Further, Gelucire is a preferred agent for use. Gelucire 44/14 is taught as preferred. See par. 189.   
Further, Chen explains that in many contexts for hormone replacement therapy, estradiol and progesterone are used (par. 51).  
Further, the examiner does not have the facilities and resources to determine the plasma concentrations or other pharmacokinetic parameters of administration of those agents taught by Chen for hormone replacement therapy.  Applicants are reminded that the office does not have the facilities and resources to provide the factual evidence needed in order to establish that the product of the prior art does not possess the same material, structural and functional characteristics of the claimed product.  In the absence of evidence to the contrary, the burden is on the applicant to prove that the claimed product is different from those taught by the prior art and to establish patentable differences.  See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).  
Moreover, Chen teaches the following in paragraph 217:
The invention enables facile modulation of the pharmacokinetic/pharmacodynamic profile of an active agent because of the high degree of control provided over the timing and rate of drug release. If a rapid onset or a large initial loading dose of the active agent is desired, immediate release of active agent can be accomplished by solubilizing the majority of the active agent in the vehicle and/or providing rapid dissolution of suspended particles to obtain a shorter T.sub.max (the time from dosing to reach the highest blood concentration of the active agent) and higher C.sub.max (the maximum blood concentration of the active agent; the concentration at T.sub.max). In this way, a release profile is obtained that involves both rapid onset and rapid apparent elimination. 

Thus, it is clear from Chen that a main point to the disclosed invention is a composition comprising estradiol, progesterone, glyceryl caprylate/caprate, and Gelucire 44/14 in a form that includes suspended micronized progesterone and solubilized estradiol, wherein the release rates of both agents and the overall composition can be tuned with precision.  It is not clear why the specific properties of administering a composition to provide specific pharmacokinetic parameters is patentably distinguishing of the instantly claimed products.
	The instant Specification provides dosage ranges for estradiol and progesterone.  The Specification at paragraph 5 provides a range of 0.05 mg to 2.0 mg estradiol, and a range of 25 mg to 400 mg progesterone.  The claims are read in light of the Specification.  Chen teaches 1 mg estradiol in Example 41 and 30 mg progesterone in Example 43.  Chen also teaches using 0.5 to 2.0 mg estradiol in a composition comprising 25 mg to 150 mg progesterone (par. 366).  Further, Chen notes that these dosages can be adjusted as needed.  Even further, the term “about” in the claims is interpreted to encompass 0.5 mg estradiol.  These particular teachings are identical and/or fall entirely within the range taught by the instant Specification.  Because the claimed pharmacokinetic properties are a product of an administered form, and because the amounts administered appear to be the same and/or substantially overlapping, and because Chen teaches a facile and tunable composition, the claimed parameters are not presently patentably distinguishing.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
	It would have been prima facie obvious to a person having ordinary skill in the art prior to the filing of the instant application to arrive at the claimed invention in view of Chen.  One would be motivated to do so because optimizing the concentration of estradiol and progesterone with Capmul.RTM and Gelucire 44/14 (i.e., the excipients used in each of the examples of the instant Specification) would be obvious to combine.  Further, arriving at an optimized dosage is achievable through nothing more than routine experimentation given the similarity in dosages of each active agent and the ability to modify the release profiles and alter the Tmax and Cmax as explicitly taught by Chen.  As such, there is a reasonable and predictable expectation of success that by administering estradiol and progesterone as active agents to a subject in need of hormone replacement therapy (i.e., having low estradiol levels) that an optimized dosage form would achievable.  The instant Specifications explains that the components: progesterone, estradiol, CAPMUL MCM and Gelucire 44/14 each of which are taught by the prior art can be mixed in any suitable manner.  These four components comprise the components in each example of the instant Specification.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 37-41, 43-48, 50-54, and 56-58 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 8,633,178, in view of Chen et al., (US2003/0077297). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘178 patent are directed to a product comprising estradiol, progesterone, a C6-C12 solubilizing agent, wherein progesterone is suspended and estradiol is partially solubilized.  Aside from the claimed pharmacokinetic parameters, the instant claims are directed to the combination of components.  Also, see the known excipients and optimizable release profile and tunable pharmacokinetic parameters described therein. See above rationale with respect to Chen.
Claims 37-41, 43-48, 50-54, and 56-58 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 8,993,548, in view of Chen et al., (US2003/0077297). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘548 patent are directed to a product comprising estradiol, progesterone, a C6-C12 solubilizing agent, wherein progesterone is suspended and estradiol is partially solubilized.  Aside from the claimed pharmacokinetic parameters, the instant claims are directed to the combination of components.  Also, see the known excipients and optimizable release profile and tunable pharmacokinetic parameters described therein. See above rationale with respect to Chen.  The steroids as claimed in the ‘548 patent would appear to naturally disperse and therefore “be present in the solubilizing agent”.  
Claims 37-41, 43-48, 50-54, and 56-58 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9,114,146, in view of Chen et al., (US2003/0077297). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘146 patent are directed to a product comprising estradiol, progesterone, a C6-C12 solubilizing agent, wherein progesterone is suspended and estradiol is partially solubilized.  Aside from the claimed pharmacokinetic parameters, the instant claims are directed to the combination of components.  Also, see the known excipients and optimizable release profile and tunable pharmacokinetic parameters described therein. See above rationale with respect to Chen.  The steroids as claimed in the ‘146 patent would appear to naturally disperse and therefore “be present in the solubilizing agent”.  
Claims 37-41, 43-48, 50-54, and 56-58 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9,248,136, in view of Chen et al., (US2003/0077297). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘136 patent are directed to a product comprising estradiol, progesterone, a C6-C12 solubilizing agent, wherein progesterone is suspended and estradiol is partially solubilized.  Aside from the claimed pharmacokinetic parameters, the instant claims are directed to the combination of components.  Also, see the known excipients and optimizable release profile and tunable pharmacokinetic parameters described therein. See above rationale with respect to Chen.  The steroids as claimed in the ‘136 patent would appear to naturally disperse and therefore “be present in the solubilizing agent”.  Further, Chen teaches transdermal administration, which appears to be the sole distinction of the product claims of the ‘136 patent over the instant claims.
Claims 37-41, 43-48, 50-54, and 56-58 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 8,933,059, in view of Chen et al., (US2003/0077297). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘059 patent are directed to a product comprising estradiol, progesterone, a C6-C12 solubilizing agent, wherein progesterone is suspended and estradiol is partially solubilized.  Aside from the claimed pharmacokinetic parameters, the instant claims are directed to the combination of components.  Also, see the known excipients and optimizable release profile and tunable pharmacokinetic parameters described therein. See above rationale with respect to Chen.  The steroids as claimed in the ‘059 patent would appear to naturally disperse and therefore “be present in the solubilizing agent”.  
Claims 37-41, 43-48, 50-54, and 56-58 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 8,933,549, in view of Chen et al., (US2003/0077297). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘549 patent are directed to a product comprising estradiol, progesterone, a C6-C12 solubilizing agent, wherein progesterone is suspended and estradiol is partially solubilized.  Aside from the claimed pharmacokinetic parameters, the instant claims are directed to the combination of components.  Also, see the known excipients and optimizable release profile and tunable pharmacokinetic parameters described therein. See above rationale with respect to Chen.  The steroids as claimed in the ‘549 patent would appear to naturally disperse and therefore “be present in the solubilizing agent”.  
Claims 37-41, 43-48, 50-54, and 56-58 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 9,006,222, in view of Chen et al., (US2003/0077297). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘222 patent are directed to a product comprising estradiol, progesterone, a C6-C12 solubilizing agent, wherein progesterone is suspended and estradiol is partially solubilized.  Aside from the claimed pharmacokinetic parameters, the instant claims are directed to the combination of components.  Also, see the known excipients and optimizable release profile and tunable pharmacokinetic parameters described therein. See above rationale with respect to Chen.  The steroids as claimed in the ‘222 patent would appear to naturally disperse and therefore “be present in the solubilizing agent”.  
Claims 37-41, 43-48, 50-54, and 56-58 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9,301,920, in view of Chen et al., (US2003/0077297). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘920 patent are directed to a product comprising estradiol, progesterone, a C6-C12 solubilizing agent, wherein progesterone is suspended and estradiol is partially solubilized.  Aside from the claimed pharmacokinetic parameters, the instant claims are directed to the combination of components.  Also, see the known excipients and optimizable release profile and tunable pharmacokinetic parameters described therein. See above rationale with respect to Chen.  The steroids as claimed in the ‘920 patent would appear to naturally disperse and therefore “be present in the solubilizing agent”.  Chen also teaches using many oils, including propylene glycol and others that appear to be functional equivalents.
As such, no claim is allowed.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED D. BARSKY whose telephone number is (571)-272-2795. The examiner can normally be reached on Monday through Friday from 8:30 to 5:30.           If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/JARED BARSKY/Primary Examiner, Art Unit 1628